                     Case 1:20-cr-00175-LY Document 69-1 Filed 05/10/21 Page 1 of 3



                                                   James R Wilson
                                            FEDERAL BUREAU OF INVESTIGATION
                                                SAN ANTONIO FIELD OFFICE
                                              5740 UNIVERSITY HEIGHTS BLVD
                                                 SAN ANTONIO, TX 78249
                                                    (210) 650-6664



PROFESSIONAL EXPERIENCE



May 2020 – Present          Acting Supervisory Special Agent
                            San Antonio Headquarters
                            San Antonio Field Office
                            Federal Bureau of Investigation

                            Acting Supervisory Special Agent for Complex Financial Crimes and Healthcare Fraud.
                            Conducted a variety criminal investigations including Public Corruption, Complex
                            Financial Crimes, and Healthcare Fraud. Successfully qualified for and passed the FBI
                            Firearms Instructor School. Firearms Instructors are responsible for supporting the
                            firearms training program for the San Antonio Division and serving as Subject Matter
                            Experts on firearms, ammunition, and related training.


Jan 2019 – Present          Special Agent Bomb Technician
                            San Antonio Field Office
                            Federal Bureau of Investigation
                            McAllen and San Antonio, TX

                            Responded to investigations and calls regarding Improvised Explosive Devices (IEDs)
                            and conducted operational Render Safe Procedures (RSP) in conjunction with local and
                            state bomb squads. Collect and maintain evidentiary items in support of bombing
                            investigations, forwarding evidence to FBI Explosives Unit for forensic exploitation.
                            Present prosecutive packages to US Attorney’s Office for opinion and prosecution.
                            Conduct recertification inspections of local Bomb Squads to ensure compliance with
                            Public Safety Bomb Squad standards and maintenance of proper equipment. Participate
                            in monthly training to ensure maintenance of critical Bomb Technician skills. Served as
                            Acting Special Agent Bomb Technician Team Leader from May to October 2020.

June 2015 – May 2020        Special Agent
                            McAllen Resident Agency
                            San Antonio Field Office
                            Federal Bureau of Investigation

                            Conducted a variety criminal investigations. Including Public Corruption, Complex
                            Financial Crimes, and Healthcare Fraud.
                  Case 1:20-cr-00175-LY Document 69-1 Filed 05/10/21 Page 2 of 3



April 2009 – June 2015     Retail Security Expert
                           Walgreen Company
                           San Antonio/Austin Markets
                           Federal Bureau of Investigation

                           Conducted a variety of internal investigations involving theft, drug diversion, wage and
                           timecard fraud, and other internal corporate matters as directed. Provided guidance to
                           retail stores on profit protection and loss mitigation. Routinely worked with law
                           enforcement partners on criminal cases arising from my investigations. Responsible for
                           market wide physical security initiatives in the retail stores and supporting facilities.

Nov 1996 – August 2012     Counterintelligence Chief
                           United States Marine Corps
                           Various Locations
                           Camp Pendleton, CA

                           Responsible for the vision, guidance, and daily operation of a Counterintelligence
                           Team/Human Exploitation Team in garrison and deployed environments. Routinely
                           engaged with human intelligence sources to support combat operations to protect friendly
                           forces and identify threats. Specifically trained in interrogation and interview skillsets to
                           fully exploit human sources. While deployed I developed and utilized a robust source
                           network to identify IED threats, IED manufacturers, and IED cells operating in our area of
                           responsibility. Using these sources we would confirm the IED threat and support the
                           development of mitigation strategies. Where possible we would collect and disseminate
                           intelligence on the IED threat, such as type, components, activation, charge, location and
                           manufacturer.


EDUCATION


    University of the Incarnate Word
    San Antonio, TX
    Master of Business Administration
    2016


    Embry Riddle Aeronautical University
    Randolph AFB, TX
    Bachelor of Science in Aeronautics
    2011




RELEVANT PROFESSIONAL TRAINING


    September 2020 – FBI Firearms Instructor School

    January 2020 - Improvised Explosive Device Access Disablement and Defeat Course, Huntsville, AL

    November 2019 - National Improvised Explosives Fundamentals Course, Florence, AL

    September 2019 - International Pre-deployment Training for SABTs, Huntsville, AL
                 Case 1:20-cr-00175-LY Document 69-1 Filed 05/10/21 Page 3 of 3



   January 2019 - Hazardous Devices School, Redstone Arsenal, Huntsville, AL

   December 2018 - Hazardous Materials Technician Course, Anniston, AL

   August – December 2018 - Special Agent Bomb Technician On-the-Job Training




SABT CASEWORK EXPERIENCE


   January 2021 – Deployed to Texas State Capitol for Bomb Tech support to anticipated protests.

   November 2020 – Deployed in support of search warrant for suspected bomb maker in Austin, TX. Devices
   located and rendered safe. Samples taken and entered into evidence.

   November 2020 – Responded to traffic stop by Texas DPS where suspected bombs were located. Determined to
   be viable “cricket” devices, removed and rendered safe.

   September 2020 – Responded to report of IED placed on pipeline near Blanco, TX. Conducted investigation and
   determined to be a hoax device.

   August 2020 – Responded to request for support from San Antonio Police Department Bomb Squad regarding a
   suspicious device in San Antonio, TX. Investigation determined it to be a hoax device to disrupt a murder suicide
   scene.

   June 2020 – Deployed with San Antonio Police Department Bomb Squad for a Pipe Bomb discovered in San
   Antonio, TX. Device confirmed, removed, and rendered safe. Components entered into evidence.

   June 2020 – Deployed to Bandera, TX, to provide Bomb Tech Support for a high risk Search Warrant for
   suspected bomb maker. Scene searched, no devices or precursors found.

   June 2020 – Responded to Hazardous Device call in San Antonio, TX. Devices determined to be Molotov
   Cocktails, removed and rendered safe. Liquid samples taken and entered into evidence.

   May 2020 – Deployed to Austin, TX in support of Search Warrant with possible bomb. Device located, removed
   and rendered safe. Explosive samples and device components entered into evidence.

   November 2019 – Responded to search warrant scene in support of FBI operation. Conducted extensive x-ray
   and x-ray analysis to clear large building of threat.

   July 2019 – Responded to Robinson, TX for SWAT standoff/shooting. Subject claimed to have bombs prepared.
   Search of residence and out buildings discovered device precursors. Seized and entered in to evidence.

   June 2019 - Search warrant support in Harlingen, TX. Device components and chemical precursors located.
   Samples taken and entered into evidence.

   April 2019 - Valero PGA Tournament, San Antonio, TX. Provided on scene bomb squad response and sweeps for
   multi-day event. Numerous bag and package x-rays to clear suspicious items.
